Citation Nr: 0730843	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-17 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for B-cell lymphoma 
due to asbestos exposure.

2.  Entitlement to service connection for B-cell lymphoma due 
to radiation exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1953 to 
January 1957.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied the appellant's request 
to reopen the claim for service connection for B-cell 
lymphoma of the right middle lobe.  The claim had been 
previously denied by the Board in April 1996.

In June 2005, the appellant testified before the undersigned 
at a hearing in Portland, Oregon.  In December 2005, the 
claim was remanded by the Board for relevant VA treatment 
records located at the Dallas VAMC.  These records were 
obtained and associated with the claims folder.

The issue of service connection for B-cell lymphoma of the 
right middle lobe secondary to radiation exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An April 1996 Board decision denied service connection 
for B-cell lymphoma of the left lobe (post-lobectomy) because 
the medical evidence of record did not show that the 
appellant's B-cell lymphoma was related to his previous 
asbestos exposure.

2.  Evidentiary submissions since the April 1996 Board 
decision are cumulative/redundant of previously reviewed 
evidence, and are not so significant that they must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim for 
service connection for B-cell lymphoma secondary to asbestos 
exposure has not been submitted.  38 U.S.C.A. §§ 5103A, 5104, 
5108, 7104 (West 2002); 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  VA must provide notice to a claimant "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
July 2002 essentially complied with statutory notice 
requirements as outlined above.  Because his claim had been 
previously denied by the Board, the RO advised the appellant 
of the legal requirement to submit new and material evidence 
to reopen that claim.  He was informed that his "statement 
alone generally cannot be considered new and material 
evidence."  He was advised to notify VA of relevant 
treatment and that VA would obtain records of VA treatment or 
private treatment with the proper authorization for release.  
The appellant submitted various medical records in his 
possession; this demonstrates an understanding that he should 
submit that information or evidence in his possession 
pertinent to his claim.  Also, at his June 2005 hearing, the 
undersigned Veterans Law Judge addressed the requirements of 
service connection and the need for the appellant to submit 
evidence.  The type of evidence, to include new and material 
evidence, was also suggested.  Such action complies with the 
VCAA and 38 C.F.R. § 3.103.  Such action, also, provides 
actual notice of the potential evidentiary defects in the 
record.  Submissions of the appellant and his sworn testimony 
reflect that he was aware of the evidence required for 
reopening his claim, including the respective 
responsibilities of himself and VA.

Notice of the disability rating and effective date elements 
was provided in April 2007 in conjunction with the 
Supplemental Statement of the Case dated April 2004, after 
the initial adjudication of the claim to reopen.  This timing 
error is presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Here, the Board finds that the 
appellant was not prejudiced by this error as VA afforded him 
due process by readjudicating the claim after notice of the 
disability and effective date elements of this claim, and VA 
issued him a Supplemental Statement of the Case dated June 
2007.  Additionally, as the appellant has not submitted new 
and material evidence to reopen the claim, as discussed 
below, there is no harm to the appellant in the timing error 
and a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and service personnel records along with VA and 
private treatment records have been associated with the 
claims folder.  The appellant testified at a hearing before 
this Veterans' Law Judge in June 2005.  At that time, there 
was the report of additional VA treatment records pertinent 
to the claim; thereafter, these records were obtained and 
associated with the claims folder.  In May 2007, the 
appellant reported that he had no further evidence to submit.  
We find that there is no indication that there is any 
additional relevant evidence for either VA or the appellant 
to obtain, and that there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
the extent that VA in anyway has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.

New and Material Evidence

When an appellant seeks to reopen a claim based on new 
evidence, the Board must first determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

New and material evidence was defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulation defines "new"" as not previously submitted 
and "material" as related to an unestablished fact 
necessary to substantiate the claim.  If the evidence is new 
and material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (effective August 29, 2001). These changes 
are prospective for claims filed on or after August 29, 2001, 
and are not applicable to the appellant's claim.  See VA Form 
21-4138 (Request to Reopen), date stamped received July 30, 
2001.

The Board denied service connection for B-cell lymphoma of 
the right middle lobe (post-lobectomy) in an April 1996 
decision.  The claim was denied because evidence showing a 
causal relationship between asbestos exposure and the lung 
disability had not been presented.  The April 1996 decision 
is final.
Evidence considered at the time of the April 1996 decision 
included service medical and personnel records, sworn 
testimony from a May 1993 hearing, report of VA examination 
dated May 1992, copies of treatise articles, VA treatment 
records dated July 1986 to October 1995, and report of VA 
examination dated August 1995 with a medical opinion.

Evidence previously considered reflects, on VA examination in 
May 1992, a history of in-service and post service exposure 
to asbestos and smoking.  History of asbestos exposure and 
right middle lobectomy for B-cell lymphoma was diagnosed.  
VA outpatient treatment records dated from July 1986 through 
May 1994 reflect that the appellant sought treatment for 
pulmonary problems and that he reported a history of asbestos 
exposure; these records do not contain diagnoses of asbestos 
related disorder, or any opinion attributing his lung 
disability to his exposure to asbestos.  Report of VA 
examination dated August 1995 reflects that both asbestos and 
tobacco were generally accepted as being co-promoters of lung 
cancer.  The examiner added that he was not aware of any 
well-established relationship between lympho- proliferative 
disease and asbestos exposure.  The examiner concluded that 
the appellant's B-cell lymphoma was not related to his 
previous asbestos exposure.

The appellant's claim was denied by the Board in April 1996 
because medical evidence indicating an etiological 
relationship between the claimed disability and asbestos 
exposure in service had not been presented.

The evidence added to the record since the Board's April 1996 
decision includes a duplicate copy of report of VA 
examination dated August 1995.  VA also received private 
medical records dated April and May 2001, and a private 
medical examination dated April 2001 with an opinion that 
"asbestosis or asbestos-associated pleural disease cannot be 
made at this time."  In addition, VA received an asbestos 
exposure questionnaire dated May 2002, a transcript of sworn 
testimony given before the undersigned at a June 2005 
hearing, and copies of VA diagnostic studies dated December 
1982 December 1983, and June 1986.  Last, VA received a 
letter dated May 2007 from the appellant's VA physician 
requesting expedited consideration of the claim.

The Board has carefully considered the recent evidentiary 
submissions.  However, the evidence submitted to reopen the 
claim for service connection for service connection for B-
cell lymphoma due to asbestos exposure is cumulative, does 
not bear directly or substantively on the matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  The fact that the appellant had B-cell 
lymphoma was previously established and, therefore, such 
evidence is cumulative.  Similarly, the appellant's 
assertions of asbestos related B-cell lymphoma are 
cumulative.  In the Board's prior decision, competent 
evidence showing an etiological relationship between the 
appellant's lung disability and asbestos exposure in service 
had not been presented.  This has not changed and the lay 
assertions of an etiological relationship are cumulative of 
the prior claim.  In sum, the evidence added to the record is 
not new and material, and the claim is not reopened.


ORDER

The application to reopen the claim for service connection 
for B-cell lymphoma due to asbestos exposure is denied.


REMAND

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).
If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d) (3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d) (2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and includes "any other 
cancer" not specified. 38 C.F.R. § 3.311(b) (2) (xxiv).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a) (2) (2006).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a) (2) (iii) 
(2006).

In this case, the Board notes that the appellant does not 
contend that B-cell carcinoma of the right middle lobe was 
present in service or within one year of separation from 
service.  Rather, the appellant avers that, in the 1950's, he 
was exposed to significant amounts of radiation in service as 
a result of visiting Hiroshima regularly and living/working 
at his duty station only 25 miles away from Hiroshima.  Lung 
cancer and lymphomas are listed as radiogenic diseases.

This claim is new and distinct from the previously considered 
and adjudicated claim based on asbestos exposure.  This claim 
must be considered in the first instance by the agency of 
original jurisdiction.  Also, the claim must be developed in 
accordance with 38 C.F.R. § 3.311.  As this has not been 
accomplished, remand is necessary to ensure that VA has 
fulfilled its duty to assist obligations under the VCAA.

Accordingly, the case is REMANDED for the following action:

The RO should develop and adjudicate the 
claim of service connection for B-cell 
carcinoma of the right middle lobe 
secondary to radiation exposure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


